         Case 1:19-cr-00610-JGK Document 21 Filed 04/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            19-cr-610 (JGK)

AVIRAM AZARI,                                      ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The pretrial conference set for April 14, 2020 at 4:30 P.M.

is adjourned to June 15, 2020 at 4:30 P.M.

     Because a continuance is needed to assure the effective

assistance of counsel, to allow for the Government to make

discovery and for the defendant to review it, and because of the

complexity of the case and the amount of discovery involved, the

Court prospectively excludes the time from today, April 8, 2020,

until June 15, 2020, from Speedy Trial Act calculations. The

Court finds that the ends of justice served by granting the

continuance outweigh the best interests of the defendant and the

public in a speedy trial. This Order is entered pursuant to 18

U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            April 8, 2020               .       /s/ John G. Koeltl
                                                   John G. Koeltl
                                                                         .




                                            United States District Judge
